DETAILED ACTION
In response to communications filed 01/18/2022.
Claims 1-20 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Davydov et al. (US 2014/0003324 A1) in view of Olesen et al. (US 2019/0013881 A1) hereinafter “Davydov” and “Olesen” respectively.

Regarding Claim 1, Davydov teaches An apparatus, being a first network device or a chipset for the first network device (Davydov: paragraphs 0016-0017 & Fig. 1, base station or eNB), comprising:
a processor (Davydov: paragraph 0035 & Fig. 1,  Comp management module), configured to determine, for a terminal device (Davydov: paragraphs 0016-0017 & Fig. 1, user equipment (UE)) a reception timing parameter corresponding to transmission (Davydov: paragraphs 0024, 0027 & Fig. 2, transmission point index  corresponding to a base station of the CoMP measurement set that is scheduled for communication with the UE) based on a quantity of timings (Davydov: paragraph 002, CRS may include information related to a quantity; see also paragraphs 0037-0038, dynamic point selection), wherein the terminal device supports a plurality of reception timings (Davydov: paragraph 0028, UE may transmit one or more CSI-RS parameters and/or uplink control channel parameters as part of the CoMP measurement set configuration protocol) to assist a first network device in jointly transmitting data to the terminal device (Davydov: paragraphs 0049-0050, base station may then transmit PDSCH signals to the UE based on which base stations are included in the CoMP measurement set); and
a transmitter (Davydov: paragraph 0035 & Fig. 1, communications module to communicate with one or more UEs), configured to send indication information to terminal device, wherein the indication information is used to indicate the reception timing parameter (Davydov: paragraph 0027, UE may receive a transmission point index corresponding to a base station of the CoMP measurement set that is scheduled for communication with the UE).
Davydov fails to explicitly teach the reception timing parameter is further based on a quantity of transmission points and geographical locations of transmission points.  However, Olesen from an analogous art similarly teaches a collaborative multi-point transmission in which a transmission point (base station) transmits configuration parameters to a WTRU for joint transmission and further teaches the parameters may include a transmission point index indicating the transmission points and information related to geographical location of the transmission points (Olesen: paragraphs 0095-0096).  Olesen additionally teaches the reception timing parameter comprises at least two timing points respectively corresponding to at least two transmission points including the first network device and a second network device (Olesen: paragraphs 0095-0098, indication of transmission point index and associated RAT index comprising primary RAT and secondary RAT thus teaching multiple timing points of respective RATs; see also paragraphs 0108 & 0150).
Accordingly, it would have been obvious at the effective filing date of the invention to have incorporated the teachings of Olesen with the invention of Davydov.  Davydov provides motivation by teaching multiple cells may be connected in coordinated multi-point transmission/reception (Davydov: paragraph 0044).  A person of ordinary skill in the art would have been motivated to combine the teachings Olesen with Davydov to improve signal reliability between UEs and coordinated transmission points within a network.  

Regarding Claim 2, Davydov-Olesen teaches the respective claim(s) as presented above and further suggests wherein the apparatus further comprises a receiver (Davydov: paragraph 0035 & Fig. 1, communications module to communicate with one or more UEs) and wherein:
the receiver is configured to receive a capability parameter from the terminal device, wherein the capability parameter is used to indicate that the terminal  device supports a plurality of reception timings (Davydov: paragraph 0028, UE may transmit one or more CSI-RS parameters and/or uplink control channel parameters as part of the CoMP measurement set configuration protocol); and
the processor is configured to determine, for the terminal device based on the capability parameter, the reception timing parameter corresponding to transmission (Davydov: paragraph 0028, CoMP measurement set configuration protocol may also include configuration of channel state information reference signal (CSI-RS) parameters and/or an uplink control channel for channel state information (CSI) feedback).

Regarding Claim 3, Davydov-Olesen teaches the respective claim(s) as presented above and further suggests wherein the transmitter is configured to: 
send a plurality of groups of timing configuration identifiers and reception timing parameters respectively corresponding to timing configuration identifiers (Davydov: paragraph 0028, CRS parameters may be transmitted to the UE by the serving base station) using higher layer signaling (Davydov: paragraph 0028, CRS parameters may be transmitted to the UE via radio resource control (RRC) signaling); and 
send, using physical layer signaling, indication information used to indicate a timing configuration identifier corresponding to transmission (Davydov: paragraph 0028, said CRS parameters indicating transmission point index).

Regarding Claim 4, Davydov-Olesen teaches the respective claim(s) as presented above and further suggests wherein the transmitter is configured to: send the indication information using downlink control information DCI (Davydov: paragraph 0028, transmission point index may be included in downlink control information), wherein the indication information is used to indicate the corresponding timing configuration identifier (Davydov: paragraph 0028, said CRS parameters indicating transmission point index) and one or more of a transmitted codeword, an antenna port, and a quantity of transmission layers of at least one of the at least two transmission points (Davydov: paragraph 0032,  quantity of CRS antenna ports of the scheduled base station). 

Regarding Claim 5, Davydov-Olesen teaches the respective claim(s) as presented above and further suggests wherein the transmitter is configured to send the indication information using higher layer signaling or physical layer signaling (Davydov: paragraph 0028, CRS parameters may be transmitted to the UE via radio resource control (RRC) signaling).

Regarding Claim 6, Davydov-Olesen teaches the respective claim(s) as presented above and further suggests 
the indication information is used to indicate the corresponding reception timing parameter (Davydov: paragraph 0028, said CRS parameters indicating transmission point index) and one or more of a transmitted codeword, an antenna port, and a quantity of transmission layers of at least one of the at least two transmission points (Davydov: paragraph 0032,  quantity of CRS antenna ports of the scheduled base station).

Regarding Claim 7, Davydov teaches An apparatus being a terminal device or, a chipset for the terminal device (Davydov: paragraphs 0016-0017 & Fig. 1, user equipment (UE)), comprising:
a receiver (Davydov: paragraph 0020 & Fig. 1, communication module), configured to receive indication information from a first network device (Davydov: paragraphs 0016-0017 & Fig. 1, base station or eNB), wherein the terminal device supports a plurality of reception timings (Davydov: paragraph 0028, UE may transmit one or more CSI-RS parameters and/or uplink control channel parameters as part of the CoMP measurement set configuration protocol) to assist a first network device in jointly transmitting data to the terminal device (Davydov: paragraphs 0049-0050, base station may then transmit PDSCH signals to the UE based on which base stations are included in the CoMP measurement set),
wherein the indication information is used to indicate a reception timing parameter corresponding to transmission (Davydov: paragraphs 0024, 0027 & Fig. 2, transmission point index corresponding to a base station of the CoMP measurement set that is scheduled for communication with the UE); and
a processor (Davydov: paragraph 0051, one or more processors), configured to determine the reception timing parameter based on the indication information (Davydov: paragraphs 0024, 0027 & Fig. 2, said transmission point index) and a quantity of timings Davydov: paragraph 002, CRS may include information related to a quantity; see also paragraphs 0037-0038, dynamic point selection).
Davydov fails to explicitly teach the reception timing parameter is further based on a quantity of transmission points and geographical locations of transmission points.  However, Olesen from an analogous art similarly teaches a collaborative multi-point transmission in which a transmission point (base station) transmits configuration parameters to a WTRU for joint transmission and further teaches the parameters may include a transmission point index indicating the transmission points and information related to geographical location of the transmission points (Olesen: paragraphs 0095-0096).  Olesen additionally teaches the reception timing parameter comprises at least two timing points respectively corresponding to at least two transmission points including the first network device and a second network device (Olesen: paragraphs 0095-0098, indication of transmission point index and associated RAT index comprising primary RAT and secondary RAT thus teaching multiple timing points of respective transmission points; see also paragraphs 0108 & 0150).
Accordingly, it would have been obvious at the effective filing date of the invention to have incorporated the teachings of Olesen with the invention of Davydov.  Davydov provides motivation by teaching multiple cells may be connected in coordinated multi-point transmission/reception (Davydov: paragraph 0044).  A person of ordinary skill in the art would have been motivated to combine the teachings Olesen with Davydov to improve signal reliability between UEs and coordinated transmission points within a network.  

Regarding Claim 8, Davydov-Olesen teaches the respective claim(s) as presented above and further suggests wherein the receiver is further configured to respectively receive the downlink data transmitted in the coordinated manner (Davydov: paragraph 0017, eNBs 112 and 116 may be configured to facilitate wireless communication with the UE 108 through coordination with the eNB 104).

Regarding Claim 9, Davydov-Olesen teaches the respective claim(s) as presented above and further suggests wherein the apparatus further comprises a transmitter (Davydov: paragraph 0020 & Fig. 1, communication module), configured to send a capability parameter to the first network device (Davydov: paragraph 0028, UE may transmit one or more CSI-RS parameters and/or uplink control channel parameters as part of the CoMP measurement set configuration protocol), wherein the capability parameter is used to indicate that the terminal device supports a plurality of reception timings (Davydov: paragraph 0028, said parameters as part of the CoMP measurement set configuration protocol).

Regarding Claim 10, Davydov-Olesen teaches the respective claim(s) as presented above and further suggests wherein the receiver is configured to: receive, using higher layer signaling (Davydov: paragraph 0028, CRS parameters may be transmitted to the UE via radio resource control (RRC) signaling), a plurality of groups of timing configuration identifiers and reception timing parameters respectively corresponding to timing configuration identifiers that are from the first network device (Davydov: paragraph 0028, CRS parameters may be transmitted to the UE by the serving base station); and 
receive, using physical layer signaling, indication information that is from the first network device and that is used to indicate a timing configuration identifier corresponding to transmission (Davydov: paragraph 0028, transmission point index may be included in downlink control information); and
the processor is configured to: determine, based on the indication information, the timing configuration identifier corresponding to transmission (Davydov: paragraph 0028, said CRS parameters indicating transmission point index); and 
determine, in the plurality of groups of timing configuration identifiers and reception timing parameters, a reception timing parameter corresponding to the timing configuration identifier corresponding to transmission (Davydov: paragraph 0028, said CRS parameters indicating transmission point index).

Regarding Claim 11, Davydov-Olesen teaches the respective claim(s) as presented above and further suggests wherein the processor is configured to determine, according to a table that is agreed on in a protocol or preconfigured and that is of a correspondence between indication information and a timing configuration identifier (Davydov: paragraph 0024 & Fig. 2, CRS configuration table), a timing configuration identifier corresponding to the indication information as the timing configuration identifier corresponding to transmission (Davydov: paragraph 0028, said CRS parameters indicating transmission point index).

Regarding Claim 12, Davydov-Olesen teaches the respective claim(s) as presented above and further suggests wherein the receiver is configured to receive, using physical layer signaling, the indication information from the first network device (Davydov: paragraph 0028, transmission point index may be included in downlink control information); and
the processor is configured to determine, according to a table that is agreed on in a protocol or preconfigured and that is of a correspondence between indication information and a timing value, timing values corresponding to the indication information as the at least two timing points (Davydov: paragraph 0024 & Fig. 2, CRS configuration table).

Regarding Claim 13, Davydov-Olesen teaches the respective claim(s) as presented above and further suggests wherein the correspondence table further comprises a correspondence between indication information and one or any combination of a transmitted codeword, an antenna port, and a quantity of transmission layers of at least one of the at least two transmission points  (Davydov: paragraph 0024 & Fig. 2, CRS configuration table including number of CRS antenna ports).

Regarding Claim 14, Davydov-Olesen teaches the respective claim(s) as presented above and further suggests wherein the receiver is configured to receive identifiers of the at least two transmission points and the corresponding reception timing parameter by using higher layer signaling (Davydov: paragraph 0028, CRS parameters may be transmitted to the UE via radio resource control (RRC) signaling); and
the processor is configured to determine a corresponding timing value based on an identifier of a transmission point transmitting data (Davydov: paragraph 0028, said CRS parameters indicating transmission point index).

Regarding Claim 15, Davydov teaches A communications method, performed by a first network device, or a chipset for the first network device (Davydov: paragraphs 0016-0017 & Fig. 1, base station or eNB), comprising:
determining, for a terminal device (Davydov: paragraphs 0016-0017 & Fig. 1, user equipment (UE)), a reception timing parameter corresponding to transmission (Davydov: paragraphs 0024, 0027 & Fig. 2, transmission point index  corresponding to a base station of the CoMP measurement set that is scheduled for communication with the UE) based on a quantity of timings (Davydov: paragraph 002, CRS may include information related to a quantity; see also paragraphs 0037-0038, dynamic point selection), wherein the terminal device supports a plurality of reception timings (Davydov: paragraph 0028, UE may transmit one or more CSI-RS parameters and/or uplink control channel parameters as part of the CoMP measurement set configuration protocol) to assist a first network device in jointly transmitting data to the terminal device (Davydov: paragraphs 0049-0050, base station may then transmit PDSCH signals to the UE based on which base stations are included in the CoMP measurement set); and
sending indication information to terminal device, wherein the indication information is used to indicate the reception timing parameter  (Davydov: paragraph 0027, UE may receive a transmission point index corresponding to a base station of the CoMP measurement set that is scheduled for communication with the UE).
Davydov fails to explicitly teach the reception timing parameter is further based on a quantity of transmission points and geographical locations of transmission points.  However, Olesen from an analogous art similarly teaches a collaborative multi-point transmission in which a transmission point (base station) transmits configuration parameters to a WTRU for joint transmission and further teaches the parameters may include a transmission point index indicating the transmission points and information related to geographical location of the transmission points (Olesen: paragraphs 0095-0096).  Olesen additionally teaches the reception timing parameter comprises at least two timing points respectively corresponding to at least two transmission points including the first network device and a second network device (Olesen: paragraphs 0095-0098, indication of transmission point index and associated RAT index comprising primary RAT and secondary RAT thus teaching multiple timing points of respective transmission points; see also paragraphs 0108 & 0150).
Accordingly, it would have been obvious at the effective filing date of the invention to have incorporated the teachings of Olesen with the invention of Davydov.  Davydov provides motivation by teaching multiple cells may be connected in coordinated multi-point transmission/reception (Davydov: paragraph 0044).  A person of ordinary skill in the art would have been motivated to combine the teachings Olesen with Davydov to improve signal reliability between UEs and coordinated transmission points within a network.  

Regarding Claim 16, Davydov-Olesen teaches the respective claim(s) as presented above and further suggests
receiving a capability parameter from the terminal device, wherein the capability parameter is used to indicate that the terminal device supports a plurality of reception timings (Davydov: paragraph 0028, UE may transmit one or more CSI-RS parameters and/or uplink control channel parameters as part of the CoMP measurement set configuration protocol); and
determining, for the terminal device based on the capability parameter, the reception timing parameter corresponding to transmission (Davydov: paragraph 0028, CoMP measurement set configuration protocol may also include configuration of channel state information reference signal (CSI-RS) parameters and/or an uplink control channel for channel state information (CSI) feedback).

Regarding Claim 17, Davydov-Olesen teaches the respective claim(s) as presented above and further suggests
sending a plurality of groups of timing configuration identifiers and reception timing parameters respectively corresponding to timing configuration identifiers (Davydov: paragraph 0028, CRS parameters may be transmitted to the UE by the serving base station) by using higher layer signaling (Davydov: paragraph 0028, CRS parameters may be transmitted to the UE via radio resource control (RRC) signaling); and 
send, by using physical layer signaling, indication information used to indicate a timing configuration identifier corresponding to transmission (Davydov: paragraph 0028, said CRS parameters indicating transmission point index).

Regarding Claim 18, Davydov teaches A communications method, performed by a terminal device, or, a chipset for the terminal device (Davydov: paragraphs 0016-0017 & Fig. 1, user equipment (UE)), comprising: 
receiving indication information from a first network device (Davydov: paragraphs 0016-0017 & Fig. 1, base station or eNB), wherein the terminal device supports a plurality of reception timings (Davydov: paragraph 0028, UE may transmit one or more CSI-RS parameters and/or uplink control channel parameters as part of the CoMP measurement set configuration protocol) to assist a first network device in jointly transmitting data to the terminal device (Davydov: paragraphs 0049-0050, base station may then transmit PDSCH signals to the UE based on which base stations are included in the CoMP measurement set), wherein the indication information is used to indicate a reception timing parameter corresponding to transmission (Davydov: paragraphs 0024, 0027 & Fig. 2, transmission point index corresponding to a base station of the CoMP measurement set that is scheduled for communication with the UE); and
determining the reception timing parameter based on the indication information (Davydov: paragraph 002, CRS may include information related to a quantity; see also paragraphs 0037-0038, dynamic point selection).
Although Davydov teaches coordinated multi-point transmission/reception, Davydov fails to explicit teach coordination between at least two timing points respectively corresponding to at least two transmission points including the first network device and a second network device.  However, Olesen from an analogous art similarly teaches a collaborative multi-point transmission in which a transmission point (base station) transmits configuration parameters to a WTRU for joint transmission and further teaches the reception timing parameter comprises indication of transmission point index and associated RAT index comprising primary RAT and secondary RAT thus teaching multiple timing points of respective transmission points (Olesen: paragraphs 0095-0098; see also paragraphs 0108 & 0150).  
Accordingly, it would have been obvious at the effective filing date of the invention to have incorporated the teachings of Olesen with the invention of Davydov.  Davydov provides motivation by teaching multiple cells may be connected in coordinated multi-point transmission/reception (Davydov: paragraph 0044).  A person of ordinary skill in the art would have been motivated to combine the teachings Olesen with Davydov to improve signal reliability between UEs and coordinated transmission points within a network.  

Regarding Claim 19, Davydov-Olesen teaches the respective claim(s) as presented above and further suggests 
respectively receiving the downlink data in the coordinated manner (Davydov: paragraph 0017, eNBs 112 and 116 may be configured to facilitate wireless communication with the UE 108 through coordination with the eNB 104).

Regarding Claim 20, Davydov-Olesen teaches the respective claim(s) as presented above and further suggests 
sending a capability parameter to the first network device (Davydov: paragraph 0028, UE may transmit one or more CSI-RS parameters and/or uplink control channel parameters as part of the CoMP measurement set configuration protocol), wherein the capability parameter is used to indicate that the terminal device supports a plurality of reception timings (Davydov: paragraph 0028, said parameters as part of the CoMP measurement set configuration protocol).

Response to Amendment
	Regarding claims 1-6 and 15-20, in light of Applicant's amendments, previous rejection under 35 USC § 112 has been withdrawn.

Response to Arguments
Applicant’s arguments with respect to amended claims have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAJEEB ANSARI whose telephone number is (571)270-5446.  The examiner can normally be reached on Monday-Friday 10am to 2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NAJEEB ANSARI/Examiner, Art Unit 2468                                                                                                                                                                                                        

/KHALED M KASSIM/Primary Examiner, Art Unit 2468